Citation Nr: 1115359	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-28 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back injury.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a head injury.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression and an anxiety disorder.

4.  Entitlement to service connection for residuals of a right shoulder laceration, claimed as an arm laceration.

5.  Entitlement to service connection for an upper respiratory disorder, to include as due to exposure to mustard gas.

6.  Entitlement to service connection for a cardiac disorder, claimed as hypertension.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision by the Columbia, South Carolina VA Regional Office (RO) which, in pertinent part, denied the Veteran's requests to reopen his claims for service connection for a back injury, a head injury and PTSD.  This rating decision also denied his claims for service connection for an arm laceration, an upper respiratory condition, and a heart condition.

Jurisdiction over this matter was transferred to the Montgomery, Alabama RO in approximately October 2006.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a February 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

A veteran's claim for service connection is deemed to be for a disability manifested by the symptoms he experiences, regardless of how those symptoms are diagnosed.  A claim for service connection for PTSD would encompass any diagnosed psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's request to reopen his claim for service connection for PTSD is deemed to a request to reopen a claim for service connection for an acquired psychiatric disability to include PTSD, depression and an anxiety disorder.  The issue has been restyled to reflect this above.

The issue of entitlement to service connection for hypertension, as well as the requests to reopen claims for service connection for a back injury, a head injury and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's right shoulder scar has not been medically related to his service.

2.  The Veteran does not have a current respiratory disorder that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder scar have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice of what evidence was required to substantiate his claims for service connection for a laceration to the arm and an upper respiratory infection in a January 2004 letter on a direct basis.  This letter also provided notice of what evidence was required to substantiate his claim for service connection for an upper respiratory infection on the basis of exposure to mustard gas or a Lewisite.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter met the duty to provide preadjudication notice to the Veteran in accordance with Pelegrini.

The Veteran's status as a veteran has been established.  The second and third elements of Dingess notice were provided in the preadjudication January 2004 letter.  He has not been provided notice with regard to the remaining elements of Dingess notice.  However, as the claims are being denied, and no rating or effective date is therefore being assigned, he has suffered no prejudice from the deficiency with regard to these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
The duty to notify has been satisfied.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records have been associated with the file.  Additionally, relevant VA clinical records have been obtained, to include those within months of the Veteran's 1978 separation from service. 

A February 2003 VA treatment note indicates that the Veteran was receiving "disability" benefits due to his "leg and heart."  In his November 2003 formal application, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits and that his "backpain, headaches, PTSD [and] heart" prevented him from working.  He reported receiving SSA benefits due to his headaches and back pain in an April 2005 VA treatment note.  

The actual decision from SSA, and any associated treatment records, is not located in the claims file. However, the Board finds that these records are not relevant to the instant claims for service connection for a right shoulder scar and a respiratory disorder.  The Veteran was not granted SSA benefits on the basis of either disability.  Further, the Veteran has made no specific allegations that would give rise to a reasonable belief that the medical records relating to his grant of SSA benefits for other disabilities may nonetheless pertain to the right shoulder scar and a respiratory disorder.  Therefore, they are not relevant for the purpose of this decision.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

A VA examination has not been conducted with regard to his claims for service connection for a right shoulder laceration and a respiratory disorder.  VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2010).  

Here, the credible evidence establishes that the Veteran has a right shoulder scar.  In particular, he testified credibly that he had a scar.  The Veteran is competent to describe such a mark on his body.  The Veteran's service treatment records, however, do not confirm the alleged stabbing event involving his shoulder.  Furthermore, there is no probative evidence other than the Veteran's assertion linking the claimed shoulder laceration to service.  As will be discussed fully below, the Board does not find the Veteran's assertion to be credible, in light of the contemporaneous evidence of record.  Therefore, the Board finds that an examination is not warranted in deciding the Veteran's appeal.

With respect to the claimed respiratory disorder, the Veteran has testified to having a current diagnosis of chronic obstructive pulmonary disorder (COPD).  The service treatment records are negative for that disorder, and only include one instance of treatment for respiratory complaints over the course of four years, namely an upper respiratory infection.  Furthermore, there is no credible evidence of continuity of symptomatology for a respiratory disorder from his time of discharge to date.  As these key elements have not been satisfied, a VA examination is not required.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the February 2010 hearing, the undersigned clarified the issues on appeal and provided the Veteran with the opportunity to present additional testimony.  The Veteran's representative questioned him regarding the circumstances surrounding the claimed in-service stabbing incident, what treatment he received as a result of that stabbing and the current symptoms of his shoulder scar.  He was also asked about the circumstances surrounding his purported in-service exposure to mustard gas, the nature of his breathing problems and what treatment he received.  Other sources of relevant records were explored.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical or, in certain circumstances, lay evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or, in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Pursuant to 38 C.F.R. § 3.316, exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease (COPD); or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  Service connection will not be established under this section if there is affirmative evidence that establishes a nonservice-related supervening condition or event was the cause of the claimed condition.  See 38 C.F.R. § 3.316.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Shoulder Laceration Claim

The Veteran contends that he suffered a stab wound to his right shoulder following an assault at a nightclub during service.

A January 1974 service entrance examination was negative for any relevant abnormalities, including any identifying body marks or scars.  In July 1975, the Veteran sought treatment at a base medical facility with complaints of headaches.  He reported that he had been "rolled" in Norfolk, Virginia, and hit in the head with a pipe.  He reported to the examiner that he did not lose consciousness.  Examination was negative for neurological deficit or gait disturbance.  The Veteran did not require stitches.  The examiner made an assessment of a traumatic headache.  Notably, the record made no mention of a stab wound in conjunction with this event.

The remaining service treatment records include one reference to a laceration.  It was noted two years later, in August 1977, on the right hand following a cut seven days prior.  The Veteran's March 1978 service discharge examination noted a scar on the left side of his left hand, but was otherwise negative for any relevant abnormalities.  The Veteran denied having any illness or injury other than those disclosed during the examination in an accompanying March 1978 Report of Medical History (RMH).  

An excerpt of the Veteran's personnel records is in the claims file, but does not include any items pertaining to the incident.  In January 2004, VA attempted to obtain a line of duty determination for injuries sustained in the mugging, but received a negative reply.

Post-service treatment records include an April 1979 VA examination which reflects the Veteran's reports that he had been mugged while on liberty in Virginia and had suffered a head injury.  He reported that he went to the hospital after the incident and was checked out.  The Veteran did not report being stabbed in conjunction with the details he provided regarding the mugging, nor present with any complaints referable to the shoulder.  Physical examination of the skin was "clear."  No diagnosis related to a shoulder scar was made.  A VA orthopedic examination was conducted one month later, in May 1979.  The examination was negative for any complaints, findings or diagnoses related to a right shoulder disability or scar.

In a March 2002 private psychological evaluation, the Veteran reported a history of a stab wound to the back in the 1980s after being "inadvertently involved when a robber arrived."  

In his February 2010 hearing before the undersigned, the Veteran testified that he had been assaulted at an enlisted club on a base while in service.  He had left the club to get some air when someone came up behind him and struck him in the head with a pipe.  He then testified that at this point, the assailant also pulled out a switchblade and lunged at him, ultimately stabbing him in the right shoulder.  He testified to receiving treatment at the hospital and noted that his shoulder was stitched, but that he did not have follow-up treatment to have the stitches removed.  He did not know the identity of the assailant.  

The Veteran is competent to testify as to the presence of a scar on his shoulder, as it does not require medical expertise to diagnose.  His representative noted during the hearing that the Veteran had shown him the scar, and he and the Veteran confirmed that it was three and a half to four inches in length.  Evidence of a current disability alone, however, is not sufficient to establish service connection.  The evidence must also show an event in service and that the two are related.  

With respect to the event in service, the Veteran's testimony is in direct opposition to the contemporaneous medical evidence of the altercation in question, which is clearly documented in his service treatment records.   In fact, the service treatment records show that the issue was a head injury incurred in a mugging.  The Veteran did not note any other injuries associated with the event at that time; nor did the discharge examination note a skin abnormality on his shoulder.  The Veteran again relayed the circumstances of the altercation a few months after separating from service, in the context of a VA examination, and again did not note a stab wound in addition to the lead pipe hit to his head.  The sole reference in the record to incurring a stab wound is more than twenty years later in 2002, which relates a stabbing in the 1980s, long after the Veteran separated from service.  Based on the Veteran's statements and medical records contemporaneous to the incident in question, as well as the post-service records, the Board finds that his more recent testimony as to a stabbing while in service is not credible as to the event in service. 

Regarding the third element of service connection, that a current disability be related to an event in service, as noted above, the record lacks an event in service.  Further, the only evidence relating the current scar to service is the Veteran's statements that have not been found to be credible in light of the other evidence of record.  On this basis, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Service connection for a scar of the right shoulder is denied.





Respiratory Disorder Claim

The Veteran contends that he suffers from a respiratory disorder as a result of his exposure to gas during basic training.

A January 1974 service entrance examination was negative for any relevant abnormalities, and the Veteran denied asthma or shortness of breath in an accompanying RMH.  An upper respiratory infection (URI) was noted in August 1974.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any respiratory disorder, including his March 1978 service discharge examination.  The Veteran again denied asthma or shortness of breath in an accompanying RMH.  

Post-service treatment records include an April 1979 VA examination in conjunction with an unrelated claim for service connection.  At that time, the Veteran voiced no respiratory complaints.  Examination demonstrated that his respiratory system was clear to percussion and auscultation.  An accompanying chest X-ray revealed no significant abnormalities.

VA outpatient clinical records show that the Veteran was treated for a URI in November 1991.  A January 2003 VA treatment note also contained a diagnostic impression of a URI, or possible bacterial sinus infection.  One month later, however, the Veteran's lungs were clear to auscultation and percussion.  A prior medical history of obstructive sleep apnea was noted in a March 2003 VA treatment note.  

A March 2003 VA treatment note reflects the Veteran's complaints of dyspnea (i.e., shortness of breath) on exertion and orthopnea (i.e., the inability to breathe easily unless one is sitting up straight or standing erect).  The provider noted that his dyspnea on exertion was most likely related to poor pulmonary function due to smoking.  An active prescription for the allergy medicine Flunisolide was listed in a March 2003 VA treatment note.  A June 2003 VA treatment note reflects the Veteran's reports of smoking 20 cigarettes daily for the past 30 years.  The provider indicated that he appeared very motivated to quit smoking.

During his February 2010 hearing, the Veteran testified that his current respiratory disorder began during service after being exposed to smokehouses during the training environment.  He testified that he had had difficulty breathing throughout service.  He also noted that he now had been diagnosed with chronic obstructive pulmonary disorder (COPD) and must use oxygen.

The Veteran's service record shows that his military occupational specialty was a helicopter mechanic.  His service treatment records do not confirm symptoms of having difficulty breathing, whether in conjunction with any training exercises or as a result of his duties.  Nor do they show treatment of a respiratory disorder such as COPD.  Rather, there is one instance of an infection that apparently cleared, given his lack of subsequent treatment for it.  Furthermore, his separation examination was negative for any respiratory abnormality, and the Veteran specifically denied having had trouble breathing.   

Post-service treatment records include a VA general medical examination shortly after the Veteran separated, which included an examination of the respiratory system.  The Veteran voiced no complaints of trouble breathing or other related symptoms of a respiratory disorder.  Objective examination, including radiographic evidence, was negative for pathology.  Records dated more than ten years after service show intermittent treatment for URIs.  More significant symptoms involving breathing difficulties are noted in 2003 and linked by doctors to smoking. 

Although the Veteran has testified now to having considerable trouble breathing during service and after, the contemporaneous records do not support his contentions.  Instead, they are directly contrary to that assertion.  The Board finds those records more credible on the issue of whether a respiratory disorder initially manifested during his period of service, given the timing of the medical records and of the Veteran's statements.  In further support of the Board's finding, it is important to note that the current medical evidence relates the Veteran's breathing symptoms to a long history of smoking.  There is no credible evidence to the contrary of that conclusion.  The Veteran has not indicated during his medical treatment that he felt there was a connection to exposure to gases or other toxins during service, nor has he indicated that any of his current treatment providers have related his symptoms to service.  

After reviewing the entirety of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim on a direct service connection basis.  In such situations, the benefit of the doubt provision does not apply.

As a final matter, the Veteran also claimed that exposure to some unknown vesicant agent caused him to develop a respiratory disorder.  The evidentiary record is negative for the specific vesicant agent, if any, that he was purportedly exposed to.  In January 2003, VA attempted to obtain service records that would confirm exposure to such agents, but received a negative reply.  Thus, further consideration of this purported exposure is not warranted.  See 38 C.F.R. § 3.316.  Service connection must be denied.


ORDER

Entitlement to service connection for a right shoulder scar is denied.

Entitlement to service connection for a respiratory disorder is denied.


REMAND

The Veteran seeks service connection for hypertension, which he contends began in service.  VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2010).  

Here, the current medical evidence establishes that the Veteran receives treatment for hypertension.  The Veteran's service medical records confirm a history of elevated blood pressure readings, including 122/68 and 122/78 in March 1975, 112/68 and 120/80 in March 1976, and 132/72 in March 1978.  He also noted high or low blood pressure, as well as palpitations or a pounding heart, on his March 1975 Report of Medical History at separation.  The question therefore remains whether the evidence indicates that there may be an association between the in-service readings and his current diagnosis.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, during his February 2010 hearing, the Veteran testified that he has been suffering from hypertension since service, and that he used home remedies to treat his condition because his mother thought he was too young for such a disorder.  He continued this self treatment until being diagnosed by VA.  The evidence of record is not contrary to his statements; therefore, they are found to be credible as to the issue of whether the current disability may be associated with service.  The record is sufficient to require an examination and to obtain an opinion as to whether a nexus exists.

During his February 2010 hearing, the Veteran also testified that he was receiving current treatment for hypertension at VA.  VA treatment records dated through April 18, 2005 are located in the claims file.  As these records are relevant to the instant claim and have been adequately identified, they must be obtained prior to scheduling the Veteran for an examination.  38 U.S.C.A. § 5103(A).

The record also reveals that the Veteran is in receipt of Social Security Administration (SSA) benefits, which he has stated are based in part on his "heart."  The actual decision by SSA, and the medical records on which that decision was based, are not of record.  Although the agency of original jurisdiction (AOJ) attempted to obtain these records on multiple occasions, the Board notes that the proper contact information for such a request was forwarded to the AOJ in an April 2009 response by SSA and no attempt to acquire these records was made using the provided contact information.  These records are potentially pertinent to the claim of entitlement on appeal, given that they potentially involve the same disability claimed herein, that is, a heart related disability.  Thus, the Board finds that VA should obtain and associate with the claims file copies of any SSA disability determination and all medical records underlying any such determination prior to rendering a decision on the issue of hypertension.

In the context of the Veteran's claims to reopen, VA must look at the bases for the prior denials and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient.  Therefore, the question of what constitutes new and material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided notice in January 2004 with regard to his requests to reopen his claims for service connection for a head injury and for a psychiatric disorder.  He was also provided with such notice in April 2004 with regard to his request to reopen his claim for service connection for a back injury.  However, these notices failed to provide the bases for the prior denials.  As the absence of such notice is generally considered to be prejudicial, notice complaint with Kent should be provided to the Veteran.

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request from Social Security Administration (SSA) copies of any decision(s) and all records underlying any such decision(s) obtained in support of any claim for disability benefits submitted by the Veteran.   Any records received should be associated with the claims folder.  All efforts to obtain these records, including negative replies received, should be documented in the claims file.  

2.  The AOJ should obtain from the appropriate VA medical facilities all outstanding pertinent records of evaluation and/or treatment since April 2005.  Any records received should be associated with the claims folder.  

3.  The AOJ should provide the Veteran the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as specified in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the notice should tell the Veteran what elements of a successful claim were found to be lacking in the June 1979 denial of his claims for service connection for back and head injuries, and for the August 1992 denial of his claims for service connection for a head injury and a psychiatric disability.  This notice should also describe what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

4.  Following the development listed in items numbered one through four, the AOJ should provide the Veteran a VA examination to ascertain the nature, and etiology, of any diagnosed cardiac disorder, including hypertension. All appropriate tests and studies, deemed necessary, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Attention is invited to the service treatment records showing elevated readings, as well as the Veteran's separation examination and report of medical history.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any current cardiac disorder found on examination.  With respect to each diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment as to whether it is at least as likely as not (50 percent or greater probability) that such diagnosed disorder is medically related to the Veteran's service.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner must set forth the complete rationale for any opinion expressed and conclusion reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

5.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's remaining claims, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


